225 F.3d 777 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.LUZ M. SUAREZ, Defendant-Appellant.
No. 99-2150
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 10, 1999
Decided August 15, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 CR 801--Ruben Castillo, Judge.
Before POSNER, ROVNER and DIANE P. WOOD, Circuit  Judges.
ROVNER, Circuit Judge.


1
Luz Marie Suarez was  charged with making a false statement to the U.S.  Customs Service and failing to report $129,710  that she was attempting to transport from the  United States to Mexico. The district court  applied a two-level sentence enhancement under  U.S.S.G. 2S1.3(b)(1) premised on its finding that  she "knew or believed that the funds were  proceeds of, or intended to promote unlawful  activity." The only issue on appeal is whether  the court erred in applying that enhancement.


2
In reaching that conclusion, the district court  adopted the Presentence Investigation Report  (PSI), and Suarez did not dispute the facts as  set forth there. According to the PSI, Suarez  checked luggage at O'Hare Airport for a scheduled  flight set to depart to Mexico. Routine x-ray  screening revealed a suspicious package in the  luggage, which prompted inspections officials to  question Suarez. A Customs Inspector approached  her on the jetway and provided her with a notice  explaining the currency reporting requirements in  Spanish, her primary language. The inspector  explained to her in Spanish that if she were  carrying any monetary instruments exceeding  $10,000, either on her person or in any of her  luggage, she was required to file a report.  Suarez responded that she recently sold her  house. The inspector asked her again if she had  anything to declare. Suarez then falsely stated  that she was carrying only $400 in United States  currency, and signed a notice to that effect.


3
Suarez was subsequently taken to the customs  office where she acknowledged ownership of the  luggage she had previously checked. Inside one of  those pieces of luggage was approximately  $129,710 in United States currency. The currency  was hidden between two pieces of plywood and  wrapped in cellophane tape.


4
A subsequent investigation by the government  revealed that she had received $48,212 in 1997  when she refinanced her home, and an additional  $6,712.58 in 1998 when she sold her home. Even  deducting all of those proceeds from the $129,710  would still leave unaccounted $73,785.42. In  addition, unverified information reported by  Suarez indicated that she worked at a cat and  dog food cannery from 1991 to 1992 earning  approximately $600 per month; she worked odd jobs  from 1993 to 1995 but had no permanent employment  during that time period; she co-owned a  restaurant with her brother from 1995 until 1997  but did not draw a set salary and sold her half  of the restaurant to her brother in 1995 (she was  not specific about the money she received in that  sale); and she was not working at the time of her  arrest in 1998. She further reported that the  highest grade she completed in Mexico was the  third grade.


5
As an initial matter, we examine the meaning of  her statement in the jetway concerning the sale  of her home. The Presentence Investigation Report  characterized the conversation in the jetway as  a statement by Suarez that the money she was  transporting was the proceeds from the sale of  her house. That is a reasonable interpretation  given that her statement regarding the sale of  her home followed the inspector's explanation of  the reporting requirement. Significantly, Suarez  did not object in the district court to that  characterization of her statement. In fact, in  her objections to the PSI, she declared that she  "does not dispute the existence of the factors  relied upon by the government in seeking  application of the enhancement," including the  factor that she described as follows: "The  defendant told the agent that the currency was  the proceeds from the sale of her home, knowing  this to be false, based upon the documents  obtained by the government relating to the sale  of her property." She also concedes that fact on  appeal. Therefore, one fact properly considered  in the district court and on appeal is that she  lied about the source of the money, falsely  stating that it represented the proceeds of the  sale of her home.


6
Suarez' argument on appeal is that the  government failed to meet its burden of showing,  by a preponderance of the evidence, that she knew  or believed that the funds were the proceeds of  or were intended to promote unlawful activity.  See United States v. Hassan, 927 F.2d 303, 308  (7th Cir. 1991) (appropriate standard is  preponderance). The essence of her argument is  that the facts relied upon by the district court  were insufficient to justify the court's  conclusion, and that the court improperly  disregarded facts that tended to negate the  inferences suggested by the government. This  court gives deference to a district court's  sentencing determinations, and will not disturb  a district court's findings of fact unless  clearly erroneous. Id. at 309. A finding of fact  is clearly erroneous only when "the reviewing  court on the entire evidence is left with the  definite and firm conviction that a mistake has  been committed." United States v. Sauerwein, 5 F.3d 275, 278 (7th Cir. 1993), quoting Anderson v.  City of Bessemer City, 470 U.S. 564, 573 (1985).  "Where there are two permissible views of the  evidence, the factfinder's choice between them  cannot be clearly erroneous." 5 F.3d at 278,  quoting 470 U.S. at 574.


7
The relevant facts are undisputed, and the only  question is whether the district court erred in  determining that those facts demonstrated that it  was more likely than not that Suarez knew or  believed that the funds were the proceeds of  unlawful activity or were intended to promote  such activity. The facts favoring such a  conclusion include the manner in which the money  was packed so as to avoid detection, Suarez'  dishonest response when asked if she was carrying  more than $10,000, Suarez' false representation  that the money constituted the proceeds of the  sale of her home, and the employment history that  seemed to negate a legitimate source for the  money. In response to that, Suarez argues that  she traveled under her own name at all times,  that she carried valid identification and was  truthful regarding her current residence and the  sale of her former residence, and that she had no  prior criminal record.


8
It is not the role of this court to reweigh the  evidence and determine in the first instance  whether the government met its burden. Instead,  we are limited to a determination of whether the  district court's conclusion was clearly  erroneous. It was not. Although Suarez was  truthful in some respects such as her identity,  she was not honest regarding the key issue of the  source of the money. Of course, Suarez does not  have to give any explanation for the source of  the money, and her silence cannot be held against  her. Here, however, she did not remain silent  regarding the genesis of the fortune. Instead,  she volunteered a source for the money which  proved to be a lie. She concedes that she falsely  represented that the money represented the  proceeds of the sale of her home. That duplicity,  combined with her denial of the existence of the  cash and her placement of the large sum of  currency in her checked luggage packaged so as to  avoid detection, supports the district court's  conclusion that the money was more likely than  not related to unlawful activity. Although Suarez  was not required to account for the money, her  failure to repair her false attribution of the  source of the money left the court with little to  counter the inference raised by the above facts.  Her lack of a prior criminal record and use of  her true identity are insufficient to leave us  with the firm conviction that a mistake has been  made. This is precisely the type of case in which  there are two permissible views of the evidence,  and the factfinder's choice between them cannot  be considered clearly erroneous. Sauerwein, 5 F.3d at 278, quoting Anderson, 470 U.S. at 574.


9
We note briefly that the cases relied upon by  Suarez are inapposite. Unlike Safirstein, 827 F.2d 1380, and United States v. $506,231, 125 F.3d 442 (7th Cir. 1997) (a forfeiture case argued  by analogy), the district court in this case did  not base its decision solely on the amount of the  money, the manner of storing it, and/or the  failure to truthfully report it. Here, the court  had not only her lies regarding the existence of  the money, but critically had her duplicity  regarding the source of the money as well. Lying  about the source gives rise to an inference that  the source is illegitimate. In addition, the  court had Saurez' recounting of her employment  history which failed to reveal a legitimate basis  for the funds. A natural inference from the lie  and the surrounding circumstances is that the  source was not lawful, and Suarez chose not to  rebut that inference. We agree that "unfounded  assumptions or groundless inferences although  based upon proper and accurate information may  not, consistent with due process, form the basis  of [a] sentence." Safirstein, 827 F.2d at 1385;  see also Hassan, 927 F.2d at 308. The inference  drawn by the court in this case, however, is not  without support in the facts, and the standard of  review precludes a contrary finding by this  court. Accordingly, the decision of the district  court is affirmed.